         Case 3:20-cv-00417-KM Document 33 Filed 08/16/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

DEAN A. PRATT,

                       Plaintiff,                 CIVIL ACTION NO. 3:20-CV-00417

       v.                                                (MEHALCHICK, M.J.)

ANDREW SAUL, Commissioner of Social
Security,

                       Defendant.


                                          ORDER

      AND NOW, this 16th day of August, 2021, in accordance with the Memorandum filed

concurrently herewith, it is hereby ORDERED that:

            1. The Commissioner’s decision to deny plaintiff Dean A. Pratt benefits under
               Title II and Title XVI of the Social Security Act (see Doc. 1, at 1) is
               AFFIRMED;

            2. The Clerk of Court is directed to enter FINAL JUDGMENT in favor of the
               Commissioner and against Pratt; and

            3. The Clerk of Court is directed to CLOSE this case.


                                              BY THE COURT:


Dated: August 16, 2021                        s/ Karoline Mehalchick
                                              KAROLINE MEHALCHICK
                                              Chief United States Magistrate Judge
